Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 8-9, 13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jefremow et al. (USPN 10,001,795) in view of Huang et al. (USPAPN 2015/0188408).
With respect to claim 1, Jefremow et al. discloses, an electronic circuit for voltage regulation (Fig. 6), comprising:
a low-dropout (LDO) voltage regulator function block (circuit of Fig. 6) comprising a primary feedback loop (line connecting the non-inverting terminal of 1 to the voltage divider connected to Vout),

 a transconductance stage (1) coupled to the reference node at an inverting input (inverting terminal/Vref node) thereof and comprising a transconductance stage output (output of 1), 
a buffer stage (2) coupled to the transconductance stage output and comprising a buffer stage output (output of 2), 
an output stage (32, 33, 3 and 4) coupled to the buffer stage output and comprising at least one output transistor (e.g., one of 4 and 30), 
an output node (Vout node) configured to provide an output voltage (Vout), 
a feedback resistor network (resistive divider connected between Vout and ground) coupled between the output node (Vout) and a reference ground (ground), and
 the primary feedback loop, wherein the primary feedback loop is connected between the feedback resistor network and a non-inverting input of the transconductance stage (the primary feedback loop is connected as claimed).  
Jefremow et al. merely discloses a generic LDO and fails to disclose: 
an output voltage stabilizer block connected to the primary voltage regulator function block outside the primary regulator,  
wherein the output voltage stabilizer block comprises a plurality of peak voltage suppression circuits and a plurality of dip voltage suppression circuits.
However, Huang et al. discloses, in Fig. 3 a specific output voltage stabilizer (230) connected to the output (N1) that is outside the primary feedback loop (N2 to 314) of a generic LDO circuit (220).  The voltage stabilizer comprising:

wherein the output voltage stabilizer block comprises a plurality of peak voltage suppression circuits (multiple Nx transistors which pull down peak voltages, see Fig. 4) and a plurality of dip voltage suppression circuits (multiple Px transistors which pull up dip voltages see Fig. 4A).
The output voltage stabilizer of Huang may be connected to any desired voltage regulator (see paragraph 0046) and provides for a fast response time to sudden load changes (see paragraph 0079).
It would have been obvious to connect 230 of Huang to the output of Jefremow for the purpose of, among other things, further increasing the response time of the regulator of Jefremow in response to sudden load changes.
With respect to claim 2,  The circuit of claim 1, wherein the output voltage stabilizer block is set at low bias current to minimize current consumption at normal condition (the above limitation is merely a functional limitation and the circuit of 230 of Huang is capable of being set to any desired bias current level.  Including a “low bias current”).  Assuming, arguendo, that Huang fails to disclose such low bias levels it would have been obvious to set the bias levels to any desired level, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One would have been motivated to do so for the purpose of setting the desired sinking/sourcing response to the transients in the output signal as desired/required by the circuit designer. 

With respect to claim 8, the circuit of claim 3, wherein the output stage comprises a push-pull output stage (4 with 30 operate as a push-pull output stage).  
With respect to claim 9, the circuit of claim 1, wherein said plurality of peak voltage suppression circuits comprises a first peak voltage suppression circuit (first one of Px) and a second peak voltage suppression circuit (a second one of Px that is turned on sequentially after the first one).  
With respect to claim 13, the circuit of claim 1, wherein said plurality of dip voltage suppression circuits comprises a first dip voltage suppression circuit (first one of Nx) and a second dip voltage suppression circuit (a second one of Nx turned on sequentially after the first one).  
With respect to claim 17, the electronic circuit for voltage regulation according to claim 1, a method of voltage regulation, comprising: 
attenuating transient load with the plurality of peak voltage suppression circuits and the plurality of dip voltage suppression circuits (230 attenuates the transients of the load).  
With respect to claim 18, an integrated circuit (IC) comprising the electronic circuit for voltage regulation according to claim 1 (regulator and load device receiving Vout, e.g., ILOAD).  

5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jefremow et al. (USPN 10,001,795) in view of Huang et al. (USPAPN 2015/0188408) and in further view of Archer (USPN 5,311,115).
With respect to claim 5, Jefremow et al. discloses the output stage including the power MOSFET 4 that is connected within the current mirror of T5 with 4.  Jefremow et al. fails to disclose “the circuit of claim 4, the output stage further comprising a supply node (VDD) and a power switch, wherein the power switch is disposed between the supply node and the power MOSFET.”
However, Archer evidences that it is old and well-known to replace a generic current mirror (see Fig.1 which is similar to that of T5 with 4 of Jefremow et al.) with a cascode current mirror (see Fig. 13) comprising a supply node (V+) and a power switch (M2), wherein the power switch is disposed between the supply node and the power MOSFET (M4).  The cascode current mirror of Archer has less sensitivity to process variation.
It would have been obvious to one of ordinary skill in the art to replace the generic current mirror of Jefremow et al. with the specific current mirror of Archer for the purpose of having a current mirror with less sensitivity. 
With respect to claim 6, Jefremow et al. discloses the output stage including the power MOSFET 4 that is connected within the current mirror of T5 with 4.  Jefremow et al. fails to disclose “wherein the power MOSFET is one selected from the group consisting of: a native MOSFET and a depletion-type MOSFET.”
However, Archer evidences that it is old and well-known to replace a generic current mirror (see Fig.1 which is similar to that of T5 with 4 of Jefremow et al.) with a 
  It would have been obvious to one of ordinary skill in the art to replace the generic current mirror of Jefremow et al. with the specific current mirror of Archer for the purpose of having a current mirror with less sensitivity. 
With respect to claim 7, the circuit of claim 5, wherein the power switch is configured to switch the power MOSFET between 'on' and 'off states (when M2 is off it cuts off M4 from the power supply, furthermore when M2 is on it connects M4 to the power supply).  

Allowable Subject Matter
Claims 10-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849